Title: To James Madison from George W. Erving, 4 October 1801 (Abstract)
From: Erving, George W.
To: Madison, James


4 October 1801, London. Reports that on 2 Oct. Great Britain and France announced signing of peace preliminaries. Believes news of French surrender at Alexandria hastened this event. Relates unconfirmed rumor that the preliminaries provide for a French guarantee of the integrity of the Turkish Empire (which must include the surrender of Egypt) and also for the security of the Kingdom of Naples. The equivalent British concessions remain secret; suspects that if they were honorable to the nation or bore “any similitude to the very high pretensions with which the English commenced the negotiation (which I have heard was the giving up of Belgium by the French),” they would have been more widely known by now. Remarks that “certain people … who may be supposed to know what is going on … appear very much chagrined at this Event.” Observes further that these preliminaries, as others have done before, may signal not peace but merely a shift in alliances as the prelude to a new war. The British public is joyous, assuming that peace has already been concluded. The value of the public stocks, the “omniums,” is rising and will doubtless make “many large fortunes.”
Reports that Liston has not been sent to Constantinople as was announced in the U.S. and that he desires to be sent to America but his conduct in America was thought to have been “too mild & conciliatory.” Doubts that Great Britain will send another minister out immediately. American affairs are considered “least urgent.” Fears that the present situation will delay Rufus King’s negotiations, which may well be “adjourned sine die, even tho’ all the leading points of any difficulty seem to have been determined upon.” Notes in a postscript that he expects his exequatur to be delivered 5 Oct. and mentions further rumors that Great Britain has given up everything in the peace except Trinidad and Ceylon. The cape [of Good Hope] will be made a free port; thus Great Britain’s acquisitions have cost four years of “calamitous war” and £290 million.
 

   RC (MHi: Erving Papers). 4 pp.; marked private.

